Citation Nr: 0930902	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  02-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for depression and 
dysthymia.

2.  Entitlement to an increased initial evaluation for 
posttraumatic stress disorder (PTSD), rated 50 percent from 
March 15, 2001, to January 10, 2005.

3.  Entitlement to an earlier effective date than January 10, 
2005, for a total disability rating based on individual 
unemployability due to the appellant's service-connected 
disability (TDIU).

4.  Entitlement to a separate evaluation for the appellant's 
secondary service-connected alcoholism and substance abuse.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from January 1968 
to August 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that granted entitlement to service 
connection for posttraumatic stress disorder (PTSD) with an 
initial 30 percent evaluation from March 15, 2001, and denied 
entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU).  The appellant continued the 
appeal after a September 2002 rating decision associated 
substance abuse with his PTSD and increased the initial 
evaluation for PTSD to 50 percent from March 2001.

In November 2003, the appellant and a friend testified at a 
Board hearing held at the RO.  A transcript of the hearing 
has been associated with the claims file.  In June 2004, the 
Board remanded the case to the RO for further development.  
On remand, the RO issued a rating decision in November 2005 
that granted a 70 percent evaluation for PTSD and entitlement 
to a TDIU, both effective June 18, 2005.  The appellant 
advised the RO in November 2005 that he was not satisfied 
with the decision, and the supplemental statement of the case 
discussed the TDIU matter in the context of an earlier 
effective date for a TDIU, and also addressed the staged 
rating for PTSD.  

In addition, the Board's correspondence to the appellant in 
December 2005 offered him another hearing since the presiding 
Veterans Law Judge at the November 2003 hearing was not 
available to consider his appeal.  He did not respond and as 
he was advised in the correspondence that the Board would 
proceed on the assumption that he did not desire another 
hearing.

The Board then issued a Decision/Remand in February 2006.  
The issues discussed in that action were:

1.  Entitlement to service connection 
depression and dysthymia.

2.  Entitlement to an evaluation in 
excess of 50 percent for PTSD, from March 
15, 2001, on appeal from an initial grant 
of service connection.

3.  Entitlement to an evaluation in 
excess of 70 percent for PTSD, from June 
18, 2005, on appeal from an initial grant 
of service connection.

4.  Entitlement to an earlier effective 
date than June 18, 2005, for the granting 
of a TDIU.  

The Board remanded the service connection issue or the 
issuance of a statement of the case in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board then 
denied the increased rating issue involving the 50 percent 
rating but partially granted the increased rating issue that 
discussed the 70 percent evaluation.  The final issue was 
partially granted by the Board.

The appellant was notified of the Board's action and he 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims, hereinafter the Court.  The Court 
reviewed the February 2006 Board Decision/Remand and then 
issued a Memorandum Decision, dated October 16, 2008.  The 
Court found that the appellant's alcoholism and substance 
abuse, which was combined with his service-connected PTSD to 
produce a rating of 50 percent, should have been discussed in 
greater detail by the Board.  The Court further found that 
the Board should not have issued a decision on the 
appellant's claim involving an earlier effective date and a 
TDIU because that issue was inextricably intertwined with the 
issue of entitlement to service connection for depression and 
dysthymia.  The Court stated that as long as the issue 
involving depression and dysthymia was undergoing development 
and action (as a result of the remand portion of the 
Decision/Remand), the Board should have held the TDIU issue 
in abeyance until the remand action was accomplished.  
Finally, the Court determined that the Board incorrectly 
relied upon a medical examination report that was inadequate 
because it failed to fully discuss items that had been 
previously requested in a Board Remand.  In other words, 
there was a Stegall v. West, 11 Vet. App. 268 (1998), 
problem, and this glitch affected the TDIU claim.  The Court 
thus affirmed in part, vacated in part, and remanded two 
issues to the Board for additional action.  

After reviewing the Court's Memorandum Decision, the Board 
concludes that the claim should be REMANDED to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As reported above, the Court has querred as to whether the 
appellant's alcoholism and substance should be separately 
rated or discussed more fully as a manifestation/symptom of 
the appellant's service-connected PTSD.  Because of the 
Court's pronouncements, this issue will be shown on the front 
of this action and will be returned to the RO/AMC so that 
this item may be discussed by the RO/AMC.  

Moreover, since the Court stated that the medical evidence 
that was used by the Board in its February 2006 
Decision/Remand was possibly deficient, the claim will also 
be returned to the RO/AMC so that another psychiatric 
examination can be accomplished.  Such an action will allow a 
medical professional to comment on specific irregularities 
annotated by the Court.  

More specifically with respect to the medical evidence, the 
record shows that over the course of this appeal, the 
appellant has been assigned many Global Assessment of 
Functioning (GAF) scores.  These scores have ranged from 45 
to 55.  A GAF score of 61 to 70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF Score of 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Additionally, a GAF Score of 41 to 50 contemplates serious 
systems (e.g., suicidal ideation severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Finally, a GAF Score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the appellant's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

From the range of these scores, i.e., the up-and-down nature 
of the scores, the Board (and the Court) believes that the 
appellant should undergo another psychiatric examination in 
order to resolve any previous unclear findings that may exist 
concerning the psychiatric disability(ies) at issue.  Green 
v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2008) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2008) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  A new and 
complete examination will provide the Board with a basis to 
either agree or refute the appellant's various assertions, 
and will provide the VA with a more complete picture of 
whether an increased rating may be or should have been 
granted for the appellant's mental disorder.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since June 2005 for any psychiatric 
disorder, along with any treatment 
received for alcoholism and substance 
abuse, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2008).

2.  The appellant should be scheduled for 
psychiatric examination at a VA facility 
located near the appellant's residence.  
The examination should be conducted by a 
board of physicians; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera, to 
assess the etiology, severity, and scope 
of the appellant's mental disorder.  Each 
examiner should be provided a copy of 
this remand together with the appellant's 
entire claims folder, and the examiner is 
asked to indicate whether he or she has 
reviewed the claims folder.  All 
appropriate tests should be conducted.

The examiners are asked to express an 
opinion concerning whether the appellant 
suffers from any other psychiatric 
disorder besides PTSD, and the etiology 
of any found mental disorder (not to 
include PTSD).  The examiners are asked 
to state whether it is at least as likely 
as not that any such disorder is related 
to any in-service condition or whether 
such a disorder was caused by or 
aggravated by his military service.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by each examiner in the respective 
report.

Additionally, the examiners should 
determine the extent and severity of the 
service-connected PTSD.  Said doctor 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, and he/she should identify 
what symptoms the appellant currently 
manifests, or has manifested in the 
recent past, that are attributable to his 
service-connected PTSD.  Each examiner 
should comment on the GAF measurement 
volatility noted in the claims folder, 
and whether said volatility indicates 
that the appellant has been decompressing 
or improving or not stabilizing over the 
course of this appeal.  

Each examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiners' conclusions.

The results proffered by the examiners 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims now on 
appeal.  The adjudication should also make a determination as 
to whether the issue of entitlement to service connection for 
depression and dysthymia is on appeal or if the appellant has 
failed to perfect his appeal with respect to this issue.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
Accordingly, the case is REMANDED for the following action:

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



